







APPENDIX A
2017 PARENT-BASED AWARD PROVISIONS
As of March 15, 2017, the Board of Directors of Protective Life Corporation (the
“Company”) granted you a cash denominated award (“Parent-Based Award”) that,
subject to the satisfaction of the applicable terms and conditions related to
such Parent-Based Award, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount determined in the manner described below. You have also
received a Parent-Based Award Letter (“Award Letter”), which together with these
2017 Parent-Based Award Provisions (“Provisions”), constitutes your full award.
1.    Award.
(a)General Provisions. The Initial Value and the Grant Date of the Parent-Based
Award are set forth in your Award Letter.
(b)Definitions. For purposes of these Provisions, the following terms shall have
the following meanings:
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company's
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company's assets immediately before such
acquisition or acquisitions.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.
“Final Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of Parent as reported on the Tokyo Stock Exchange for each
trading day in the month of December 2019.
“Initial Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of Parent as reported on the Tokyo Stock Exchange for each
trading day in the month of February 2017.
“Initial Value” shall mean the initial dollar value assigned to your
Parent-Based Awards, as specified in your Award Letter.
“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.
“Parent Stock Percentage” shall mean the percentage derived from dividing the
Final Parent Stock Value by the Initial Parent Stock Value.
“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Parent-Based Award
under these Provisions.


1



--------------------------------------------------------------------------------









“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.
2.    Vesting and Payment of Parent-Based Award.
(a)General Vesting Rule. Unless vested on an earlier date as provided in these
Provisions, your Parent Stock-Based Award will vest on December 31, 2019,
subject to your continued employment through such date.
(b)Payment of Parent Stock-Based Award. If your Parent-Based Award becomes
vested in accordance with Section 2(a), it will be settled in cash following
(but not later than the March 15 immediately following) the date as of which
such Parent-Based Award becomes vested. The aggregate amount payable in respect
of any vested Parent-Based Award shall be equal to the product of the Initial
Value and Parent Stock Percentage; provided, however, that if less than 100% of
your Parent-Based Award becomes vested, the amount payable shall be further
multiplied by the percentage of such Parent-Based Award that has become vested.
(c)Adjustments in Respect of Parent Common Stock. If prior to December 31, 2019,
there shall occur a change in the Parent's common stock as a result of a stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such common stock at a price substantially below
fair market value, or other similar event such that an adjustment is required to
preserve, or to prevent enlargement of, the benefits or potential benefits made
available under the plan, then the Committee or the Board shall adjust the Final
Parent Stock Value so that it is equal to the value of such number of whole or
fractional shares of Parent common stock or other property (including other
securities or cash) as a Parent shareholder immediately prior to such event held
or was entitled to receive in respect of one share of Parent common stock
immediately after such an event. Any determination by the Committee or the Board
as to the value of any property other than Parent common stock shall be final,
binding and conclusive on all parties.
3.Change in Control. In the event of a Change in Control, all of your
Parent-Based Award will immediately vest and shall be settled in cash, based on
the Parent Stock Percentage determined by calculating the Final Parent Stock
Value based on the closing prices of the Parent common stock on all trading days
during the 30 day period ended on the date on which the Change in Control
occurs. Payment of the amount so determined will be paid within 60 days
following the date on which the Change in Control occurs.
4.Termination of Employment.
(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, disability (as determined in accordance with generally applicable Company
policies) or by retirement on or after normal retirement age under the terms of
the qualified Protective Life Corporation Pension Plan (the “Pension Plan”),
your Parent-Based Award will vest in full.
(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to retirement on or after early retirement eligibility but before normal
retirement age under the terms of the Pension Plan, a pro-rated portion of your
Parent-Based Award that will immediately vest based on a fraction, the numerator
of which is the number of complete and partial calendar months between January
1, 2017 and your retirement date, and the denominator of which is 36. Any
portion of your Parent-Based Award that does not vest upon your early retirement
pursuant to the preceding sentence will be forfeited.
(c)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Parent-Based
Award shall be at the


2



--------------------------------------------------------------------------------









discretion of the Committee. Any portion of your Parent-Based Award that the
Committee determines is not eligible for payment under this Section 4(c) shall
be forfeited as of the date your employment terminates.
(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 4(a), (b) or (c) prior to the applicable vesting dates specified in
Section 2(a), the unvested portion of your Parent-Based Award will be forfeited.
(e)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Parent-Based Award is paid pursuant to Section 2(b) (the “Payment
Date”), all of the vested and unvested portions of your Parent-Based Award will
be forfeited. For purposes of this award, “Cause” shall mean (1) your conviction
or plea of nolo contendere to a felony; (2) an act or acts of extreme dishonesty
or gross misconduct; or (3) violation of the Company's Code of Business Conduct.
(f)Payment of Vested Parent-Based Award. Any Parent-Based Award that becomes
vested under this Section 4 by reason of your termination of employment prior to
the date such Parent-Based Award would otherwise have become vested pursuant to
Section 2(a) shall nonetheless be payable at the same time and in the same
manner as they would have been paid under Section 2(b) if you had remained in
the Company's employment through each of the applicable dates specified in
Section 2(a).
5.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Parent-Based Award is based on currently applicable provisions of the Code,
and is only a general summary. The summary does not discuss state and local tax
laws, which may differ from the federal tax law, or federal estate, gift and
employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.
(b)Grant of Parent-Based Award. This Parent-Based Award grant will not subject
you to federal income tax.
(c)Payment of Parent-Based Award. You will recognize ordinary income for federal
income tax purposes on the Payment Date, unless you have made an effective
election under the Company's Deferred Compensation Plan for Officers (“Deferred
Compensation Plan”), as discussed in Section 5(d). The amount of income
recognized will be equal to the aggregate amount of cash paid.
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
vested Parent-Based Award, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the amount derived from the deferred portion of your Parent-Based Award
payment is paid from the Deferred Compensation Plan, in an amount equal to the
amount of cash paid.
You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.
(e)ERISA. This Parent-Based Award is not qualified under Section 401(a) of the
Code and is not subject to any of the provisions of the Employee Retirement
Income Security Act of 1974, as amended.
6.    Tax Withholding. The Company will withhold from your Parent-Based Award
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan in respect to your Parent-Based Award) an
amount in cash sufficient to satisfy any applicable federal, state and/or local
tax withholding obligations.


3



--------------------------------------------------------------------------------









7.Non-transferability of Parent-Based Award. Your Parent-Based Award may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
8.Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under your Parent-Based Award
(including the right to receive any payment in respect of your Parent-Based
Award after your death) by submitting a written beneficiary designation in a
form acceptable to the Company. Any such designation will be effective only when
filed with the Company's Chief Financial Officer and Controller (or such other
person as the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations. If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.
9.Administration of the Award. Parent-Based Awards subject to these Provisions
shall be administered by the Committee, which shall have the authority to select
the Participants, to recommend to the Board for approval the awards to be made
to each Participant, and to determine the conditions subject to which awards
will become payable under these Provisions. Notwithstanding anything else
contained herein to the contrary, the Committee may delegate any and all of its
duties and responsibilities in respect of all Participants other than the Chief
Executive Officer and all members of the Company's Performance and
Accountability Committee to a committee of officers comprised of the Chairman
and Chief Executive Officer; the President and Chief Operating Officer; the
Executive Vice President, Chief Legal Officer and Secretary; the Executive Vice
President and General Counsel; the Executive Vice President, Finance and Risk;
and the Executive Vice President and Chief Administrative Officer. In the event
that, at any time any of the aforementioned offices shall be vacant (or the
title associated with such position shall be changed), the person performing the
duties of such position shall serve on such officer's committee.
The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, these Provisions as the
Committee deems necessary or advisable in order to carry out such provisions.
Except as otherwise provided herein, the Committee's interpretation and
construction of these Provisions and its determination of any conditions
applicable to Parent-Based Awards or the granting of Parent-Based Awards to
specific Participants shall be conclusive and binding.
The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of these Provisions and may rely upon any
opinion received from any such counsel, consultant or agent and any computation
received from any such consultant or agent. All expenses incurred in the
administration of these Provisions, including, without limitation, for the
engagement of any counsel, consultant or agent, shall be paid by the Company. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with any Parent-Based Awards under these Provisions other than as a result of
such individual's willful misconduct.
10.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue these Provisions at any time, but no
amendment, termination or discontinuance of these Provisions will unfavorably
affect any Parent-Based Award previously granted.
11.Effect on Employment and Other Benefits. Receipt of a Parent-Based Award
under these Provisions does not give any Participant any right to receive awards
in the future or to continue in the employ of the Company and its subsidiaries,
and Parent-Based Award recipients are subject to discipline and discharge in the
same manner as any other employee. Subject to the terms of the applicable plans,
income recognized as a result of any payment in respect of Parent-Based Awards
will not be included in the formula for calculating benefits under the Company's
Pension Plan, 401(k), and disability plans.
12.Cooperation in Litigation. By accepting a Parent-Based Award subject to these
Provisions, you agree that after your employment terminates (regardless of the
reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the


4



--------------------------------------------------------------------------------









Company's counsel in connection with any such matter and appearing at the
Company's request (and without a subpoena) to be deposed or to give testimony.
13.Non-Solicitation Agreement. By accepting a Parent-Based Award subject to
these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason), you will not (directly or
indirectly) hire, solicit for hire, or assist others in hiring or soliciting for
hire, any employee of the Company or its subsidiaries (“Company Employees”).
This provision shall not apply if you worked in, or were a resident of, the
state of California when your employment terminated. This provision shall not
prohibit you or a future employer of yours from hiring, soliciting for hire, or
assisting others in hiring or soliciting for hire, any Company Employee who (1)
responds to a general solicitation or advertisement that is not specifically
directed to Company Employees, (2) is referred to you or your future employer by
a search firm, employment agency or similar organization, or (3) directly or
indirectly contacts you or your future employer on their own initiative and
without having been solicited.
14.Trade Secrets; Solicitation of Customers. By accepting a Parent-Based Award
subject to these Provisions, you agree to permanently maintain the
confidentiality of the Company's “Trade Secrets.” Trade Secrets shall include
any trade secrets as defined by law, and shall specifically include information
regarding customers and agents or prospective customers and agents; marketing
and sales techniques, materials and information; records, documents and data;
business practices, policies, procedures and strategies; product and pricing
information; compensation arrangements; financial information; attorney-client
communications; and any other confidential or proprietary information relating
to the Company that is not available to the public. (Information is not a Trade
Secret, however, if it is available in the public domain, has been obtained from
a source other than the Company, or has been lawfully obtained through means
other than your employment relationship with the Company.) In addition, by
accepting a Parent-Based Award subject to these Provisions you agree that for
one year beginning on the date your employment terminates (regardless of the
reason), you will not – whether on your own behalf or on behalf of or in
conjunction with any person or entity – use the Company's Trade Secrets to
solicit any business of the type conducted by the Company as of your termination
date from any person or entity that was either (1) a customer or agent of the
Company as of that date or (2) a prospective customer or agent contacted, called
upon, or serviced by the Company during the twelve months before your
termination date, or induce, promote, facilitate, or otherwise contribute to the
solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.
15.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 12, 13, and 14, the amount of damages suffered by the Company would
be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Award (including all legally required withholdings)
(or, if less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of Sections 12, 13, or
14. All determinations under this Section shall be made by the Committee, acting
reasonably and in good faith, and its determinations shall be final, binding and
conclusive on you, the Company, and any other person or entity affected thereby.
This liquidated damages provision does not relinquish any equitable remedies and
other claims for damages that the Company may have.
15.Acceptance of Award. No action is required if you wish to accept your
Parent-Based Award. If you wish to decline your Parent-Based Award, you must
provide the Company with notice of your decision on or before March 31, 2017, by
writing or emailing such notice to Rachelle Peeler, Protective Life Corporation,
P.O. Box 2606, Birmingham, Alabama 35202, or Rachelle.Peeler@Protective.com.
Questions regarding a Parent-Based Award subject to these Provisions and
requests for additional information about these Provisions or the Committee
should be directed to Rachel Goodson, Protective Life Corporation, P.O. Box
2606, Birmingham, Alabama 35202 (telephone (205) 268-5724, e-mail
Rachel.Goodson@Protective.com). These Provisions and your Award Letter contain
the formal terms and conditions of your Award, and you should retain them for
future reference.


5

